NELSON COMIS KETTLE & KINNEY LLP

300 Esplanade Drive, Ste. 1170
Oxnard CA 93036

Oo CO “s DB rm FR Ww WB

bo N i) ho ho No bo to NO — — — — —_ — — — —_— —
oO ~l ON in - tw NO —_ a) \o oC ~l ON Ns - Mo N — Oo

 

 

Case 20-10343-LSS Doc 479 Filed 04/23/20 Page 1 of 2

WILLIAM E. WINFIELD (State Bar #122055)
NELSON COMIS KETTLE & KINNEY LLP
300 E. Esplanade Drive, Suite 1170

Oxnard, California 93036-0238

Telephone: (805) 604-4106

Facsimile: (805) 604-4150

Email: wwinfield@calattys.com

Attorneys for Interested Party, Ventura County Council of Boy Scouts of America
UNITED STATES BANKRUPTCY COURT

DISTRICT OF DELAWARE

Case No.: 20-10343
Chapter: 11

In Re:
BOY SCOUTS OF AMERICA,
Honorable Judge Laurie Selber Silverstein

NOTICE OF APPEARANCE AND
REQUEST FOR SPECIAL NOTICE

Debtor

eee Neem!” nee” Some!” eee” See!” “eee” Sree” “eee” “eee” “Some” me”

 

TO: DEBTORS, U.S. TRUSTEE, AND ALL INTERESTED PARTIES, and to their
attorneys of record herein:

PLEASE TAKE NOTICE that Nelson Comis Kettle & Kinney LLP files this Notice of
Appearance and Request for Special Notice on behalf of Interested Party, Ventura County Council
of Boy Scouts of America and respectfully requests that all notices given or required to be given in
these proceedings and all papers served or required to be served in these proceedings, be served
upon:

William E. Winfield
Nelson Comis Kettle & Kinney LLP

300 E. Esplanade Dr., Suite 1170
Oxnard, California 93036

 

NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
-1-

 
NELSON COMIS KETTLE & KINNEY LLP

300 Esplanade Drive, Ste. 1170

Oxnard CA 93036

bo

ad

 

 

Case 20-10343-LSS Doc 479 Filed 04/23/20 Page 2 of 2

Telephone: (805) 604-4106
Facsimile: (805) 604-4150
Email: wwinfield@calattys.com
PLEASE TAKE FURTHER NOTICE that, pursuant to § 1109(b) of the Bankruptcy
Code, the foregoing request includes not only the notices and papers referred to in the above-
mentioned Bankruptcy Rules, but also includes, without limitation, all orders and notices of
applications, motions, petitions, pleadings, requests, complaints or demands whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail delivery, telephone,
telegraph, telex, electronic mail or otherwise, in this case and any proceedings therein.

This Notice of Appearance and Request for Special Notice shall not be deemed or construed
to be a waiver of the rights of Ventura County Council of Boy Scouts of America (1) to have final
orders in non-core matters entered only after de novo review by a District Judge, (ii) to trial by jury
in any proceeding so triable in this case, controversy, or proceeding related to this case, (iii) to have
a District Court withdraw the reference in any matter subject to mandatory or discretionary
withdrawal, or (iv) to assert any other rights, claims, actions, setoffs, or recoupments to which
Ventura County Council of Boy Scouts of America is or may be entitled, in law or in equity, all of
which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.

Respectfully submitted,

Dated: March //. 2020 NELSON COMIS KETTLE & KINNEY LLP

 

J County Coupéfl of Boy Scouts of America

 

NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
-9.

 
